Case 1:16-cr-00273-DLC Document 484 Filed 12/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

eee ee ee ee ee ee i a ee xX
UNITED STATES OF AMERICA,
16CR273~1 (DLC)
-y-

: eS eee Eee
CHARLES KENYATTA, : USDC SDNY

: DOCUMENT: .

Defendant. : ELECTRONICALLY FILED
nn x DOCH
DATE FILED: 10] 4/2029

 

 

 

 

 

DENISE COTE, District Judge:

At the December 3, 2020 initial presentment on the
violation of supervised release held by telephone, the defendant
admitted to violating specification #1. The sentencing date is
scheduled for February 5, 2021 at 4 p.m.

The United States Probation Officer requested that the
Court modify the previously imposed conditions to include home
detention. Accordingly, it is hereby

ORDERED that the defendant is placed on home detention with
GPS monitoring for a period of ninety (90) days and that he
abide by all technology requirements. The defendant shall
remain at his place of residence except for employment,
education, religious services, medical, substance abuse, or

mental health treatment,

 
Case 1:16-cr-00273-DLC Document 484 Filed 12/04/20 Page 2 of 2

attorney visits, Court appearances, Court-ordered obligations,

or other activities as preapproved by the probation officer.

Dated: New York, New York
December 4, 2020

   
 

ISE COTE
United States District Judge

 

 
